RESTRICTION/ELECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, and 21-28 are subject to restriction by the Examiner.
It is noted by the Examiner that the amended claim set filed on 08/10/2021 has claim 9 withdrawn but no related remarks are provided by the Applicant. If claim 9 remains withdrawn as intended by the Applicant, then claim 10 would also be withdrawn from consideration as it is dependent off of claim 9. The Examiner suggests that this be addressed in the reply filed by the Applicant in response to this restriction requirement
Election of Species
This application contains claims directed to the following patentably distinct species (Please elect one of the following Species A-B. If Species A is elected, please further elect one of Subspecies I-II and if Subspecies II is elected, please further elect one of Subspecies a-b.):
Species A: Figures 1A-1D and 4-6K, oral appliance using a strut assembly for manual adjustment of oral appliance
Subspecies I: Figure 1E, use of alternate marked strut to determine length adjustment
Subspecies II: use of length gauge to determine length adjustment
Subspecies a: Figures 1F-1G and 7-16, exemplary embodiment of the length gauge
Subspecies b: Figures 17-26, alternative embodiment of the length gauge  
Species B: Figures 2A-5B, alternative embodiment of an oral appliance using a jig assembly
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species/subspecies have acquired a separate status in the art in view of their different classification; 
the species/subspecies have acquired a separate status in the art due to their recognized divergent subject matter; 
the species/subspecies require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one species/subspecies would not likely be applicable to another species/subspecies; 
the species/subspecies are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
For example, Species A and B both require oral appliances and mechanisms for adjustment of the oral appliances relative to a top and bottom portion. The oral appliance in each Species is shown to be different when Figures are compared. Specifically, each oral appliance of the species is made such that it may accommodate the specific mechanism of adjustment. In Species A, a pair of strut assemblies is used with its specific oral appliance and in Species B, a jig assembly is used with its specific embodiment of the oral appliance. The structure of the strut and how it interacts with its oral appliance differs greatly from that of the jig assembly used in Species B. In Species A it is shown that either mechanism of a length-labeled strut or an external 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Due to the nature of the application, the restriction requirement is being made via written correspondence in lieu of a telephone interview.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        January 11, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786